Citation Nr: 0629414	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-26 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for depression, 
including as secondary to service-connected diabetes 
mellitus. 
 
2.  Entitlement to service connection for prostatitis, 
including as secondary to service-connected diabetes 
mellitus.

3.  Entitlement to an effect date earlier than May 8, 2001, 
for an award of service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 through 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The case is now before the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

At the January 2006 hearing, the veteran submitted VA 
treatment records dated from December 2001 through November 
2005.  The records report diagnosis and treatment of post-
traumatic stress disorder (PTSD) starting in approximately 
February 2003.  These records raise the issue of service 
connection for PTSD.  As such, this issue is REFERRED to the 
RO for appropriate action.

During his testimony at the January 2006 hearing, the veteran 
also raised the issue of clear and unmistakable error (CUE) 
in the December 1973 denial of his claim for service 
connection for diabetes mellitus.  This issue is also 
REFERRED to the RO for appropriate action.  The decision on 
the CUE issue will directly impact the veteran's claim for an 
earlier effective date for diabetes mellitus.  When a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Thus, adjudication of the issue of entitlement to an 
earlier effective date for diabetes mellitus will be held in 
abeyance pending further development of the veteran's CUE 
claim.




REMAND

Depression
The veteran is seeking service connection for depression.  He 
contends that his depression is secondary to his service-
connected diabetes mellitus.  This claim is not ready for 
review, as additional development is necessary.

At his January 2006 hearing, the veteran testified that he 
has been depressed since the onset of his diabetes more than 
thirty years ago, and at least since the 1998 VA diagnosis of 
diabetes.  The evidence of record shows treatment for 
depression at the VA Medical Center in Atlanta since at least 
September 2002, but lacks any VA records prior to October 
2001.  Under 38 C.F.R. § 3.159 (c)(2), VA is required to 
obtain relevant records from VA medical facilities.  In this 
case, such relevant records include all VA treatment records 
for depression.  Because the veteran suggests that there are 
VA treatment records dating back to at least 1998, this 
matter must be remanded for additional development.

As there is evidence of treatment for depression, and the 
existence of a service-connected condition that the veteran 
contends caused his depression, VA must obtain an opinion as 
to whether there is a relationship between the veteran's 
depression and his service-connected diabetes.  VA is 
required to provide a medical examination when such a 
decision is necessary to make a decision on a claim. See 38 
U.S.C.A. § 5103A(d) (West 2005); see also 38 C.F.R. § 
3.159(c)(4) (2005).  It is necessary to obtain a medical 
examination of the veteran along with an opinion as to 
whether any currently diagnosed depression is related to his 
service-connected diabetes, because no such opinion has been 
obtained.  

Prostatitis
The veteran is seeking service-connection for prostatitis on 
a direct basis, and, alternatively, as secondary to his 
service connected diabetes mellitus.  At the January 2006 
hearing, the veteran clarified that he believes his condition 
onset in service and led to his 1977 post-service prostate 
surgery.  He also contends that his diabetes onset in service 
and that the prostatitis is secondary to that condition.

The veteran's testimony included statements that he treated 
privately with a Dr. Nancy in 1977, and currently with Dr. 
Scott Miller (at Saint Joseph's Hospital) and Dr. Keith 
Levinson.  The veteran stated that a Dr. Norex referred him 
to Dr. Levinson.  The record contains only records from Dr. 
Levinson dating in February and March 2004.  The veteran 
contends that any efforts to obtain records from his 1977 
treatment with the now retired Dr. Nancy would be futile.  
However, attempts should be made under 38 C.F.R. 
§ 3.159(c)(1) to obtain all relevant private treatment 
records for the veteran's prostatitis.  

If a current prostatitis diagnosis is established from 
current treatment records, then a  medical examination would 
be necessary to make a decision on a claim, because no such 
examination, including an opinion as to any relationship 
between prostatitis and diabetes mellitus, has been obtained.  
See 38 U.S.C.A. § 5103A(d) (West 2005); see also 38 C.F.R. § 
3.159(c)(4) (2005).  

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1.	Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b)(1), including supplying 
corrective notice under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.	Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(2).  This includes 
requesting that the veteran provide 
information, such as dates and places 
of treatment, as to any treatment with 
VA medical facilities for both 
depression and prostatitis, obtaining 
all relevant VA treatment records, and 
associating all records obtained with 
the claims folder. 

3.	Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(1).  This includes 
requesting information from the veteran 
regarding all treatment from non-VA 
doctors for depression and prostatitis, 
including the names, addresses, and 
dates of treatment.  Have the veteran 
provide signed authorizations to obtain 
records from each doctor, including 
Doctors Miller, Norex, and Levinson, 
and then obtain all relevant records.  
Associate all records obtained with the 
claims folder. 

4.	Once the above development is complete, 
schedule the veteran for a VA mental 
disorders examination to determine the 
nature and etiology of any current 
disability involving depression.  All 
appropriate tests and studies should be 
accomplished and the findings then 
reported in detail.  
 
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.   
 
A report that includes a complete 
rationale for all conclusions reached, 
and that points to all relevant 
evidence relied upon, should be 
provided.  
 
The examiner should address the 
following questions:  Is it more likely 
than not (i.e., probability greater 
than 50 percent); at least as likely as 
not (i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's depression a) had its 
onset during active service; b) is 
proximately due to his service-
connected diabetes mellitus; or c) is 
in any other way causally related to 
active service.   
 
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claims. 
38 C.F.R. § 3.655. 

5.	Once the above development is complete, 
if and only if evidence is collected 
establishing a current diagnosis of 
prostatitis, then schedule the veteran 
for a VA examination to determine the 
current nature and etiology of that 
prostatitis.  All appropriate tests and 
studies should be accomplished and the 
findings then reported in detail.  
 
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.   
 
A report that includes a complete 
rationale for all conclusions reached, 
and that points to all relevant 
evidence relied upon, should be 
provided.  
 
The examiner should address the 
following questions:  Is it more likely 
than not (i.e., probability greater 
than 50 percent); at least as likely as 
not (i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's prostatitis a) had its 
onset during active service; b) is 
proximately due to his service-
connected diabetes mellitus, or any 
other service-connected disability; or 
c) is in any other way causally related 
to active service.   
 
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claims. 
38 C.F.R. § 3.655 

6.	Readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case 
(SSOC) and given a reasonable 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

